Title: From John Adams to C. W. F. Dumas, 1 January 1783
From: Adams, John
To: Dumas, C. W. F.


Dr Sir
Paris January 1. 17823

returning this Evening from Versailles, where I had been to make the Compliments of the Season, I found your favours of 26 and 27. of Decr. The Letters inclosed Shall be forwarded as you desire.
The Dutch Ministers here have no Occasion for my Assistance. Non tali Auxilio &c— I have the Honour to be more particularly acquainted with Mr Brantzen, who is certainly a very able Man, and universally acknowledged to be So by all who know him.— The arguments which I know he has used with the British Minister, are Such as can never be answered, both upon the Liberty of Navigation and the Compensation for Damages.— He is an entire Master of his Subject, and has urged it with a Degree of Perspicuity and Eloquence that I know has much Struck his Antagonists. unnecessary however as any Exertions of mine have been, I have not omitted any opportunity of throwing in any friendly Suggestions, in my Power, where there was a Possibility of doing any good to our good Friends the Dutch.— I have made Such Suggestions to Mr Fitzherbert. But with Mr Oswald I have had Several very serious Conversations upon the Subject. So I have also with Mr Vaughan and Mr Whiteford.— To Mr Oswald, I urged the Necessity, of Great Britains, agreeing with the Dutch upon the Unlimited Freedom of Navigation, from a Variety of Topicks, Some of which it would not be prudent at present to expl I may explain to you more particularly hereafter.— Thus much I may Say at present, that I told him it was impossible for G. Britain to avoid it. it would probably be insisted upon by all the other Powers. France & Spain as well as Russia Sweeden Denmark, Prussia, the Emperor & Portugal, as well as Holland had already Signed the armed Neutrality. The United states of America had declared themselves ready to Sign, and were ready, and if they should be admitted to. The Combination being thus powerfull, G. Britain could not resist it.— But if She should refuse to agree to it with Holland and the other Powers should acquiesce, and Holland should make Peace without it, (which would never however be the Case) yet all would be ineffectual for Holland would forever be able to make Use of other Neutral Bottom’s, and would thus enjoy the Benefit of this Liberty in Reality, tho denied it by Treaty and in Appearance.— it would therefore be more for the Honour and Interest of G. Britain, to agree to it with a good Grace, in the Treaty with Holland.— Nay the wisest Part she could Act would be to Set on foot a negotiation immediately for Signing her self the Treaty of armed Neutrality and then admitting it into the Treaty with Holland would be a Thing of Course.— at one of these Conversations Mr Franklin was present who Supported me with all his Weight—at another Mr Jay seconded me with all his Abilities and Ingenuity. Mr Oswald has Several Times assured me that he had written these Arguments and his own Opinion in conformity with them to the Kings Ministers in London, and I doubt not they will be adopted.
With Respect to the Compensation for Damages, it is impossible to add any Thing to the Arguments Mr Brantzen has urged to shew the Justice of it. and if Britain is realy wise, She will think it her Policy to do every Thing in her Power to soften the Resentments of the Dutch, and regain their good Will and good Humour.
The Rage of G. Britain however has carried her Such extravagant Lengths in a Cause unjust from Beginning to End, that she is Scarcely able to repair the Injuries she has done. America has a just Claim to Compensation for all her burnt Towns and plundered Property, and indeed for all her slaughtered Sons if that were possible.— I Shall continue to embrace every Opportunity that presents of doing all the little Service in my Power to our good Friends the Dutch, whose Friendship for Us, I shall not soon forget.
This must be communicated, with great Discretion, if at all.— My best Respects to all.—
With great Esteem &c
